DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/20/22 have been fully considered but they are not persuasive.
The examiner would like to point below to the Office’s position regarding how Kannan teaches the newly added limitations.  The examiner disagrees with applicant’s assertion that Kannan fails to teach both a first chordal integration and a second chordal integration scheme being performed to make a signal determination of flow.  Kannan discloses various methods that include using flow determination circuits to calculate their respective flows for their respective paths.  The table provides each integration scheme used to determine that respective paths velocity, which then is used to determine flow for that path.  Kannan further discloses how each .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (2015/0112614) in view of Tanaka et al. (JP-2004-138541) further in view of Palacios et al. (Stanford University Unstructured (SU2): An open-source integrated computational environment or multi-physics simulation and design.).

	With respect to claim 1, Kannan et al. teaches in Fig. 5 structure that performs a method of detecting integration errors in an ultrasonic flow meter [0081], the method comprising the steps of: determining a first flow (Q1 for x1 node defined for a cross section of S [0030-0033]) and a second flow rate (Q2 for x2 node defined for a cross section of S [0030-0033]) across [0065] a conduit section (i.e. a pipe arrangement 1) of a meter body (Fig. 1, 3 and 7), executing a first chordal integration scheme (i.e. one disclosed in Table 1) and a second different chordal n and determining their errors relative to themselves and an estimated Qsub) based on a comparison of the first flow rate and second flow rate (Q1 and Q2), wherein the at least one chordal path (x1) lies in a discrete chordal measurement plane across the conduit section of the meter body (as seen in Fig. 3 and 7) ; and wherein a total number of chordal paths (5 different paths) is less than a sum of the chordal paths (6 paths) used in the first and second different chordal integration schemes (seen in Table 1).
	Kannan et al. remains silent regarding simultaneous executing first and second integration schemes; and providing the one or more integration errors to a user interface.
	Tanaka et al. teaches determining integration error based on execution an integration scheme (abstract) and providing the one or more integration errors to a user interface (i.e. display, abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Kannan et al. such that the determined error in Kannan et al. is displayed because Tanaka et al. teaches such a determination allows for a better understanding of the accuracy of the flowmeter such that the performance of that meter can be improved based on the determined error as presented to a user.
Kannan et al. as modified by Tanaka et al. remains silent regarding simultaneous executing first and second integration schemes.
2) for simultaneous executing integration solving (Section II. Code framework, The SU2 software suite was conceived as a common infrastructure for solving Partial Differential Equation (PDE) problems using the Finite Volume Method (FVM) or Finite Element Method (FEM). There is no fundamental limitation on the number of state variables or the number of governing equation systems that can be solved simultaneously in a coupled or segregated way (other than the physical memory available on a given computer architecture), and the more complicated algorithms and numerical methods (including parallelization, multigrid and linear solvers) have been implemented in such a way that they can be applied without special consideration during the implementation of a new physical model).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the steps of Kannan et al. to use the simultaneous integration scheme software taught by Palacios et al. to simultaneous solve the integration schemes taught by Kannan et al. because Palacios et al. teaches such a modification allows for complicated integration solving occurring simultaneously, thereby reducing the amount of user overhead required for setup (Section A) and solution, thereby improving the design cost and operation of Kannan et al..
	
With respect to claim 2, Kannan et al. teaches in Fig. 5 structure that performs the method further comprising selecting path locations and weighting factors of one of the first and second different chordal integration schemes (as disclosed in Table 1) to correspond with the abscissae and weights of a numerical integration scheme with pre-determined abscissae (as the 

With respect to claim 3, Kannan et al. teaches in Fig. 5 structure that performs the method further comprising the step of selecting path locations of one of the first and second different chordal integration schemes independent of the abscissae and weights of a numerical integration scheme with 15 {2009672;}pre-determined abscissae (i.e. for example equation 42, a Gaussian quadrature), and then calculating appropriate weighting factors for those paths [0094].

With respect to claim 4, Kannan et al. teaches in Fig. 5 structure that performs the method whereby one of the chordal integration schemes 5is implemented in the form 

    PNG
    media_image1.png
    87
    162
    media_image1.png
    Greyscale
(taught by equation 28 of Kannan et al.)
and another of the chordal integration schemes is implemented in the form

    PNG
    media_image2.png
    72
    163
    media_image2.png
    Greyscale
(taught by equation 28 of Kannan et al.)

wherein a total number of chordal measurement planes is less than the sum of N 10plus M such that at least one of the chordal measurement planes at location ha., is the same as one of the chordal measurement planes at locations hbi (i.e. as plan x1 is shared).



With respect to claim 8, Kannan et al. teaches in Fig. 5 a system for measuring a flow rate of a fluid using a meter body housing a plurality of ultrasonic transducers, wherein each of the plurality of ultrasonic transducers [0008] are used in conjunction with at least another of the plurality of ultrasonic transducers to form a chordal path (as seen in Fig. 7, for example) in a discrete chordal measurement plane across a conduit section of the meter body (as seen in Fig. 7); the system comprising: at least one set of computational electronics including a non-transitory computer readable medium with computer executable instructions executed by processor (as indirectly taught in Fig. 5, showing computational electronics storing processing logic configured to determine a first flow (Q1 for x1 node defined for a cross section of S [0030-0033]) and a second flow rate (Q2 for x2 node defined for a cross section of S [0030-0033]) across [0065] a conduit section (i.e. a pipe arrangement 1) of a meter body (Fig. 1, 3 and 7), executing instructions for determining flow), the computer executable instructions including a first chordal integration scheme and a second different chordal integration scheme (as seen in Table 1), respectively, at least one chordal path being common to the first and second different chordal integration schemes (as chordal path at x1=0 is common to both schemes), the computer executable instructions configured to: detect one or more integration errors (using the methodology laid out in [0072-0078] which discloses using various measured Qn and determining their errors relative to themselves and an estimated Qsub) based on a comparison of the first flow rate and second flow rate (Q1 and Q2).

	Tanaka et al. teaches computer executable instructions (i.e. as the steps are performed via a computer) to detect an integration error based on execution an integration scheme (abstract) and provide the one or more integration errors to a user interface (i.e. display, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Kannan et al. such that the determined error in Kannan et al. is displayed because Tanaka et al. teaches such a determination allows for a better understanding of the accuracy of the flowmeter such that the performance of that meter can be improved based on the determined error as presented to a user.
Kannan et al. as modified by Tanaka et al. remains silent regarding simultaneous executing first and second integration schemes.
Palacios et al. teaches a similar method that includes software (SU2) for simultaneous executing integration solving (Section II. Code framework, The SU2 software suite was conceived as a common infrastructure for solving Partial Differential Equation (PDE) problems using the Finite Volume Method (FVM) or Finite Element Method (FEM). There is no fundamental limitation on the number of state variables or the number of governing equation systems that can be solved simultaneously in a coupled or segregated way (other than the physical memory available on a given computer architecture), and the more complicated algorithms and numerical methods (including parallelization, multigrid and linear solvers) have been implemented in such a way that they can be applied without special consideration during the implementation of a new physical model).

	
With respect to claim 9, Kannan et al. teaches in Fig. 5 the system further wherein the first chordal integration 15scheme and the second different chordal integration scheme using two subsets of chordal measurement planes each with a summation that uses weighting factors that are dissimilar (as Table 1 discloses first and a second different integration scheme having weighting factors that are not similar).

With respect to claim 11, Kannan et al. teaches in Fig. 5 the system wherein the chordal measurement plane contains two or more chordal paths arranged at different angles to a conduit axis (as seen in Fig. 5 and 7) such that a chordal velocity measurement in each chordal measurement plane (related to the multiple ultrasonic transducer) can be made substantially independent of a non-axial flow velocity (i.e. a flow that is capable of being within the conduit).

Claims 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (2015/0112614) in view of Tanaka et al. (JP-2004-138541) and Palacios et al. (Stanford University Unstructured (SU2): An open-source integrated computational environment .

With respect to claim 5, Kannan et al. teaches in Fig. 5 structure that performs the method wherein including a first different chordal integration schemes is an odd-numbered integration scheme (see Table 1 of Kannan et al. where N=3) but remains silent regarding a second different chordal integration schemes is an 15even-numbered integration scheme.
Tang et al. teaches a similar method having a second different chordal integration schemes being an 15even-numbered integration scheme (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Kannan et al. to use a second even number integration scheme as taught by Tang et al. because Tang et al. teaches such a scheme aids in reducing the error during flow measurements (as read in the abstract of Tang et al.)

With respect to claim 7, Kannan et al. teaches in Fig. 5 structure that performs the method wherein the first and second different chordal integration schemes are both an even-numbered integration scheme.
Tang et al. teaches a similar method having first and second different chordal integration schemes both being an even-numbered integration scheme (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Kannan et al. to use a second even number 

With respect to claim 10, Kannan et al. teaches in Fig. 5 the system wherein one of said chordal integration schemes is 20an odd-numbered integration scheme (N=3, as seen in Table 1) but remains silent regarding another of said chordal integration schemes is an even-numbered integration scheme.
Tang et al. teaches a similar system having a second different chordal integration schemes being an 15even-numbered integration scheme (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Kannan et al. to use a second even number integration scheme as taught by Tang et al. because Tang et al. teaches such a scheme aids in reducing the error during flow measurements (as read in the abstract of Tang et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wyler (3,940,985) which teaches a flow meter using transducers along acoustic paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853